Citation Nr: 0126687	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  98-00 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for residuals of a 
right knee injury, status post arthroscopic surgery, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from July 1990 to 
June 1996.  

The appeal arises from an April 1997 rating action in which 
the veteran was granted service connection for the residuals 
of his right knee injury and surgery, assigning a non-
compensable disability evaluation, effective from June 1996.  
The veteran perfected an appeal with respect to the 
disability evaluation he had been assigned for this disorder 
in January 1998.  In an August 1998 rating action, the 
veteran was granted an increased 10 percent rating for his 
disability, effective from June 1996.  At the same time, he 
was assigned a separate 10 percent disability evaluation for 
a tender right knee surgical scar, which resulted in a 
combined 20 percent disability evaluation, effective from 
June 1996.  Thereafter, the case was forwarded to the Board 
of Veterans' Appeals (Board) and in March 1999, the Board 
remanded the case to the RO for additional development.  The 
case has since been returned to the Board in Washington, DC.  



FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
has been obtained. 

2.  The veteran's knee disability is not shown to be 
currently productive of more than slight recurrent 
subluxation or lateral instability, and no limitation of 
flexion to less than 60 degrees, or limitation of extension 
greater than 5 degrees, has been demonstrated.





CONCLUSION OF LAW

The criteria for an increased rating for residuals of a right 
knee injury, status post arthroscopic surgery have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)), Diagnostic Codes 5257, 5258, 5260, 5261 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claims, the Board notes that 
during the pendency of this appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this law and its implementing regulations, 
the Board finds that the veteran will not be prejudiced by 
its consideration of this appeal under these rules insofar as 
VA has already met all notice and duty to assist obligations 
to the veteran that they set forth.  In essence, the veteran 
in this case has been notified through the statement of the 
case and supplemental statements of the case, of the criteria 
by which the benefits he seeks may be established, as well as 
that evidence which would substantiate his claims and that 
evidence which has been considered in connection with his 
appeal.  Moreover, the veteran was examined for VA purposes 
in connection with this matter, and since he advised his last 
examiner in April 2001 that he was no longer receiving any 
treatment, it appears that all pertinent records of treatment 
have been obtained.  Under these circumstances, it may be 
concluded that VA's obligation to obtain any other records or 
undertake additional development has been satisfied.  

As stated, since the requirements of the VCAA have been met, 
the veteran will not be prejudiced as a result of the Board 
deciding his appeal without first affording the RO an 
opportunity to consider the claims anew in light of the VCAA 
and its implementing regulations, or without first affording 
the veteran opportunity to respond to the new regulatory 
language.  A remand for the RO to consider this law or to 
have the veteran respond to the new legal criteria would 
serve no useful purpose, but would only delay resolution of 
the veteran's claims.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

A review of the record in this case reflects that after a 
period of several months of in-service complaints of right 
knee pain and buckling, which persisted despite physical 
therapy and medication, the veteran underwent a right knee 
diagnostic arthroscopy and medial plica excision in January 
1996.  Not long after that, (in June 1996), the veteran was 
discharged from service, and shortly after that he submitted 
his original application for service connection benefits 
based on his right knee problems.  It is out of this claim 
that his current appeal arises.  

In connection with his application for benefits, the veteran 
was examined for VA purposes in September 1996.  The report 
of that examination revealed that the veteran complained of 
right knee pain, together with some swelling and stiffness.  
The knee itself was described by the examining physician as 
mildly increased in size relative to the left knee, and that 
there was a fullness in the inferior portion of the knee 
without any evidence of erythema or change in temperature.  
The patella was freely movable without pain, although there 
was point tenderness along the medial portion of the patella 
which was not exacerbated by passive movement.  There was, 
however, some crepitance on passive movement, as well as some 
wasting of the quadriceps muscle on the right secondary to 
disuse.   

Range of motion of the knee was described as "5/0/135 
degrees which compared with the range of motion of 5/0/145 
degrees on the left."  The knee was stable to "Lachman's 
examination," as well as to varus and valgus stress testing, 
anterior drawer test, posterior drawer test and pivot shift 
test.  There was, however, some tenderness to palpation over 
the medial facet of the patella and some mild tenderness at 
the anteromedial joint line.  That notwithstanding, the 
veteran was able to walk without a limp and X-rays of the 
knee were interpreted as normal.  The diagnostic impression 
was patellofemoral pain syndrome right knee after 
arthroscopy.  

VA outpatient treatment records dated thereafter, (1996 and 
1997), reflect that the veteran was seen on a number of 
occasions, consistently complaining of right knee pain.  At 
the same time, however, there was no ligament instability 
noted on any occasion.  Similarly, a MRI of the knee was 
interpreted as revealing essentially normal findings, and 
range of motion of the knee was variously described as full 
or from 0 to 130 or 135 degrees.  (Normal range of knee 
motion is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71 Plate II.)  Further, a record dated in April 
1997 included the examiner's observation that although the 
veteran complained of knee pain, it could be assumed the knee 
symptoms were not disabling because the veteran continued to 
play roller hockey.  

The veteran underwent another examination for VA purposes in 
April 2001.  The report from that examination revealed that 
the veteran complained of popping and a noise in his right 
knee which, nevertheless, was not always painful.  At the 
same time, however, the veteran did report that he avoided 
squatting because of the discomfort it produced, and that 
cold weather and rain caused pain.  He also advised that he 
had a limp when he got up in the morning, (which evidently 
did not last the rest of the day), but he did not wear any 
knee brace, and the knee did not give out on him. 

The examiner observed some synovitis-type swelling of the 
right knee compared to the left, and that there was some 
tenderness along the medial joint line, particularly over the 
posteromedial aspect.  Likewise, there was increased pain 
over the medial joint line with full external rotation of the 
leg with knee flexion, but there was no pain along the medial 
border of the patella.  Full range of motion of the knee was 
present, although this was accompanied by a popping 
sensation.  With a five pound weight attached to the 
veteran's ankle, he was able to move his knee from the fully 
flexed position to the fully extended position 5 times, with 
only some crepitation felt over the medial side of the knee 
and beneath the patella.  In this regard, the examiner 
specifically noted that there was no loss of motor strength, 
and that sensation was normal.  

In considering the veteran's complaints and the findings, the 
examiner noted that it did not appear that the veteran had 
pain secondary to any residual plica problem, and that the 
differential diagnosis suggested was a medial meniscus tear 
versus an arthritic localized lesion of the medial side of 
the knee.  A MRI of the knee was apparently then scheduled 
for the following month, but the record indicates that the 
veteran was a "no-show" for this procedure.  

The veteran's knee disability has been evaluated under the 
provisions of Diagnostic Code 5257.  Under this code, a 10 
percent rating is assigned when there is slight impairment, 
with recurrent subluxation or lateral instability.  A 20 
percent rating is assigned when there is moderate knee 
impairment, with recurrent subluxation or lateral 
instability.  Other diagnostic codes which contemplate knee 
impairment include Diagnostic Code 5258, which provides a 20 
percent rating when there is dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint.  Diagnostic Code 5259 provides for a 10 percent 
rating for symptomatic removal of semilunar cartilage.  
Diagnostic Code 5260 contemplates limitation of leg flexion, 
and Diagnostic Code 5261 concerns limitation of leg 
extension.  Under Diagnostic Code 5260, a 0 percent 
evaluation is assigned when flexion is limited to 60 degrees, 
a 10 percent evaluation is assigned when flexion is limited 
to 45 degrees, and a 20 percent rating is assigned with 
flexion limited to 30 degrees.  Pursuant to Diagnostic Code 
5261, a 0 percent evaluation is assigned when extension is 
limited to 5 degrees, and a 10 percent rating is assigned 
when extension is limited to 10 degrees.  A 20 percent rating 
is assigned with extension limited to 15 degrees.  

The foregoing record clearly shows that at no time during the 
duration of this claim has the veteran met the criteria for 
an increased rating, to 20 percent, under the criteria that 
contemplate impairment based on limitation of extension or 
flexion.  As indicated above, the range of motion of the 
veteran's right knee was described as full when he was 
examined in connection with his claim in April 2001, and in 
any event, the most limited range of motion demonstrated in 
any medical record was from 0 degrees to 130 degrees.  
Similarly, the medical evidence does not reflect the presence 
of frequent joint locking and effusion into the joint, as 
would warrant a 20 percent rating under the provisions of 
Diagnostic Code 5258, and there are no records showing knee 
instability as to warrant an increased rating under the 
provisions of Diagnostic Code 5257, for recurrent subluxation 
or lateral instability.  

As to the consideration of other provisions which might 
provide for a favorable decision, we have considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as they relate to pain 
and any resulting functional impairment due to pain, 
including during flare-ups, as discussed in the decision of 
the Court of Appeals for Veterans Claims in DeLuca v. Brown, 
supra.  In this regard, it must be acknowledged that the 
veteran has consistently expressed his complaints of knee 
discomfort.  At the same time, however, the veteran's range 
of motion of his right knee is nearly intact, he apparently 
does not walk with a limp, (except for after initially rising 
in the mornings) and the exercise test performed during the 
last examination apparently revealed that there was no loss 
of motor strength.  In view of this, the Board finds that the 
current 10 percent rating assigned for the veteran's right 
knee disability contemplates any impairment he may experience 
during a flare-up, and that consideration of the provisions 
of sections 4.40 and 4.45 does not call for the assignment of 
an increased disability rating for that disorder.  

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that the veteran's knee disorder has resulted 
in frequent periods of hospitalization.  Indeed, the veteran 
apparently does not even receive outpatient care.  Further, 
while it is undisputed that the service-connected disability 
at issue would have an adverse effect upon the veteran's 
employment, it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation, is not warranted.

Finally, since with respect to the right knee, the Board's 
analysis covers the entire period from the veteran's award of 
service connection, and we find that at no time since then 
has the veteran's disability been more disabling than as 
currently rated, separate "staged ratings" during this 
period are not warranted.  See Fenderson v. West, 12 Vet.App. 
119, 126 (1999).

The Board notes that the veteran's accredited representative, 
in his Written Brief Presentation dated in November 2001, 
indicates that a MRI was recommended by the examiner on a VA 
examination in April 2001 and scheduled by VA, but for which 
the veteran did not show up.  The representative believes 
that the claims folder does not show that the veteran 
actually got proper notice of this test.  In this regard, the 
Board points out that the veteran's knee disability is rated 
according to objectively-shown symptomatology, complaints by 
the veteran and indications of impaired functioning, rather 
than by data as would be revealed by a MRI. The record shows 
that the results of an earlier MRI were reported as normal in 
1997; moreover, the VA examination reports of record show 
complete findings that portray fully the veteran's right knee 
disability without the necessity of another MRI.


ORDER

Entitlement to an increased rating for residuals of a right 
knee injury, status post arthroscopic surgery is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

